Citation Nr: 1503502	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  10-21 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for lumbosacral degenerative disc disease, claimed as chipped L-5 vertebrae and hematoma of the left tailbone.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1976 to March 1980 and from October 1981 to June 1995.

This case comes to the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Indianapolis RO received the initial claim now on appeal and issued the statement of the case which most recently adjudicated the claim.  The record reflects that the RO in Togus, Maine assisted the Indianapolis RO in developing the claim and in fact issued the initial rating decision denying service connection for lumbosacral degenerative disc disease.  


FINDING OF FACT

Lumbosacral degenerative disc disease did not manifest in service and the Veteran's current lumbosacral degenerative disc disease is not related to service.  Arthritis was not shown until years post-service.


CONCLUSION OF LAW

Lumbosacral degenerative disc disease was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated his status as a veteran.  In a letter dated March 2009, the Agency of Original Jurisdiction (AOJ) notified him of all the other elements necessary to establish his claim for service connection, including the disability rating and effective date elements.

The VCAA also requires VA to make reasonable efforts to obtain evidence necessary to establish the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and the records of treatment he received at a VA medical center after retiring from active duty.  VA also sought an opinion from a physician concerning the nature of the Veteran's back condition and the possibility of a relationship between his lumbosacral degenerative disc disease and his service in the Air Force.  The physician examined the Veteran and provided a written report.  When it became apparent that the examiner had not reviewed the entire claims file prior to forming her initial opinions, the AOJ sought an addendum opinion and the examiner submitted a supplemental report.   In her supplemental report, the examiner provided sufficient detail for the Board to make a decision and her report is deemed adequate with respect to this claim.  For these reasons, the Board finds that VA has complied with the VCAA's notice and assistance requirements.  

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in active military service or was aggravated by an injury or disease incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection is warranted for a disease first diagnosed after the claimant's discharge from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Depending on the facts of the individual case, service connection may be proven directly "by affirmatively showing inception or aggravation during service or through the application of statutory presumptions . . ." 38 C.F.R. § 3.303(a).  The Veteran in this case has a diagnosis of lumbosacral degenerative disc disease, i.e., osteoarthritis, which is considered a chronic disease.  See 38 C.F.R. § 3.309(a).  When a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are service connected; if a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology is required.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For Veterans with 90 days or more of active service during a period of war or after December 31, 1946, chronic diseases such as arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran's medical records do not mention treatment for degenerative disc disease or any arthritis at any time during the Veteran's almost twenty years in the Air Force.  There is also no evidence of arthritis within one year of separation from service, i.e., June 1996 or earlier.  The Veteran's file includes both post-service VA treatment records and treatment records from private health care providers.  These records do not mention a diagnosis of degenerative joint disease within one year of the Veteran's separation from service.  Indeed, the Veteran himself does not claim that he had degenerative disc disease or arthritis in service or within the presumptive period.  Since the lumbosacral degenerative disc disease was not "noted" in service, and the requisite continuity of symptomatology is absent, entitlement to service connection for lumbosacral degenerative disc disease or arthritis is not available on a chronic, presumptive, or continuity of symptomatology basis.  See 38 C.F.R. §§ 3.303(b), 3.307.
 
The chief focus of the Veteran's argument is direct service connection.  In the winter of 1978, the Veteran was cleaning accumulated snow off of military aircraft at an Air Force base when he fell off of a stand and injured his tailbone.  The Veteran's statements about the accident are consistent with service treatment records from February 1978, which mention a diagnosis of "gluteal hematoma secondary to trauma."  Service treatment records from February 1982 document further complaints of back pain after the Veteran moved some furniture.  The records include a diagnosis of spina bifida occulta and "sclerosis of the anterior superior surface of L4 which is probably secondary to old trauma."  The Veteran argues that his 1978 fall injury caused his current lower back pain.  His present diagnosis of lumbosacral degenerative disc disease satisfies the "current disability" element of his claim for service connection and his service treatment records and credible account of the 1978 accident satisfy the "in-service disease or injury" requirement.  His claim for service connection therefore depends on the existence of a causal link - or "nexus" - between his in-service injury and his current lower back disability.  See Fagan, 573 F.3d at 1287.

For assistance in resolving the claim, the AOJ arranged for the Veteran to undergo a medical examination in March 2009 with a VA physician who is board certified in neurology.  The VA examiner's written report quotes a radiologist's report on the condition of the Veteran's spine in February 2009.  According to the radiology report, there was disc space narrowing at L3-L4 with endplate spurring.  The radiologist's impression was "moderate L3-L4 degenerative disc disease.  Possible pars articularis defects at L5. . . No subluxation at this level."  According to the VA examiner, the Veteran's lumbosacral degenerative disc disease was not related to his 1978 in-service injury.

Prior to writing her March 2009 report, the VA examiner apparently did not review the Veteran's complete claims file.  For this reason, the RO asked the examiner to review the file and to provide an addendum opinion, amending her earlier conclusions if appropriate.  In a second report, dated April 2010, the examiner described her detailed review of the Veteran's service treatment records.  Greater familiarity with the records did not change the examiner's opinions, as she explained in her April 2010 report: "It is my medical opinion that the veteran's condition of lumbosacral degenerative disc disease was not caused by or a result of his fall in February 1978 with soft tissue trauma to the coccyx or of his myospasm and back pain in February 1982 since both of these injuries were well documented to have healed without residuals while the veteran remained in military service.  Furthermore, neither of these injuries were of a type that would lead in later life to the development of lumbosacral degenerative disc disease."

The Veteran has submitted four statements in support of this claim.  The first statement, dated December 2008, describes the 1978 blizzard and his fall from the stand while cleaning snow from an aircraft.  The Veteran identified his injuries as a hematoma of the tailbone and a chipped L-5 vertebrae.  He also mentioned that he was issued a brace which he still uses.  His second March 2009 statement is similar.  In addition to the information above, it identifies the type of aircraft and a witness to the fall and it indicates that that the Veteran was relieved of his regular duties for a week after the accident.  His third statement, dated October 2010, indicated that his initial claim had misidentified the affected vertebrae as being L5.  According to his October 2010 statement, the fall injured his L4 vertebrae.  He also referred to his February 1982 complaints of back pain.  Finally, in his substantive appeal (VA Form 9) dated May 2010, the Veteran wrote that his physical ability decreased gradually since the accident.  He wrote: "I am unable to perform simple living tasks that just a few years ago I could perform with less difficulty."  The substantive appeal includes the medical conclusion that "the area of my spine/back injured has deteriorated during the course of the past thirty-two and one half years and this is without doubt a direct result of my service connected injury." 

The Veteran is competent to offer evidence of his observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  Thus, the Board accepts that the February 1978 accident occurred as the Veteran described it.  Whether the 1978 back injury or 1982 complaints of back pain caused or contributed to the Veteran's current lumbosacral degenerative joint disease is a complex medical matter which is not within the personal knowledge of an ordinary layperson.  See e.g. Woehlart v. Nicholson, 21 Vet. App. 456, 462 (2007).  On this issue, the Board finds that the April 2010 VA examination report deserves greater weight.  The Veteran's description of a gradual deterioration in his physical condition is perhaps in tension with the examiner's finding that his 1978 and 1982 in-service back injuries "were well documented to have healed without residuals while the veteran remained in military service."  But the Board resolves this conflict in favor of the examiner's report because her conclusion is overwhelming supported by the Veteran's service treatment records.

Service treatment records from February 1978, approximately one week after the accident, describe the Veteran's condition as a "resolving gluteal hematoma" and noted that the Veteran was feeling better and felt he was able to work.  In August 1979, at the end of his first period of active duty, the Veteran completed a form indicating that he did not have and had never had recurrent back pain.  His August 1979 separation physical includes a section for the examiner to evaluate the condition of the "spine, other musculskeletal" and the examiner indicated that the Veteran's spine was normal.  Both of these notations were made after the in-service injury described by the Veteran.  

As a flight mechanic in the Air Force, the Veteran had regular medical examinations and completed multiple reports of medical history to qualify for flying duty.  According to October 1981, September 1983, September 1986, and March 1991 medical examinations, the condition of his spine was normal.  In October 1981 and again January 1985, the Veteran reported that he did not have and had never experienced recurrent back pain.  A service treatment record dated September 1983 ascribes this statement to the Veteran: "I'm in excellent health and taking no medication."  Except for the October 1981 records, all of these notations came after both the February 1978 injury and the February 1982 complaints of back pain.  The Board finds no record of complaints of back pain in service after 1982.  

The Board acknowledges that the February 1982 service treatment records include a diagnosis of spina bifida occulta and that the April 2010 VA examiner did not specifically discuss this condition in the "rationale" section of her opinion.  The April 2010 VA examiner did, however, specifically note the spina bifida diagnosis in her summary of the service treatment records that she reviewed.  Reading the examination report as a whole and in light of all the evidence, see Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) ("the medical report must be read as a whole"), the Board finds that the examiner considered the Veteran's medical history, including the diagnosis of spina bifida occulta, and nevertheless concluded that the Veteran's current back disability is unrelated to either the Veteran's February 1978 injury or his February 1982 complaints of back pain.

In 1985 and 1986 the Veteran was first temporarily and then permanently decertified from flying status.  But the service treatment records describing the reasons for decertification mention three health problems: nasal septal deviation with airway obstruction, defective distant and near distant visual acuity in both eyes, and mild high frequency hearing loss.  In other words, his flight decertification was not related to any disability of the Veteran's back.  

For these reasons, the Board adopts the finding of the April 2010 VA examiner that the Veteran's 1978 gluteal hematoma and 1982 myospasm and related back complaints completely healed years before his separation from service.  To the extent that it is inconsistent with this finding, the Board further finds the Veteran's contrary statement that his back condition gradually deteriorated over the thirty years following the accident to be incredible, not least because the statement contradicts the service treatment records described above.  Indeed, in May 2010 the Veteran wrote that he was "unable to perform simple living tasks that just a few years ago I could perform with less difficulty."  (Emphasis added).  This suggests that the most significant disabling symptoms associated with the Veteran's degenerative disc disease had their onset more than ten years after he retired from the Air Force.  This statement is consistent with the VA examiner's opinion that his back disability is unrelated to the Veteran's in-service injuries.

The medical opinion of the April 2010 VA examiner is adequate because the examiner considered the Veteran's medical history and provided a clear explanation for her conclusions.  See Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  For these reasons, the Board finds that the Veteran's current back disability did not have its onset in service and is not related to any in-service disease, injury or event.

The Veteran's representative relies on the "presumption of soundness" codified in 38 U.S.C.A. § 1111 in support of the Veteran's claim.  See generally Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The representative emphasizes that the Veteran's in-service injury occurred in February 1978, before his first separation from service in March 1980 and re-enlistment in October 1981.  The representative correctly notes that a back injury was not noted on the Veteran's re-enlistment entrance examination report.  Under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), a person entering service is presumed to be in sound condition, except for conditions or injuries noted on the entrance examination report.  The presumption of soundness can be refuted only "by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner, 370 F.3d at 1096 (emphasis in original).  According to the Veteran's representative, the Veteran's claim must be granted unless the government can meet the burden of proving by clear and unmistakable evidence that the Veteran's February 1978 fall was not the cause of the Veteran's back disability and did not aggravate his back disability.  See Id.

While it correctly states certain principles of law related to the presumption of soundness, the argument of the Veteran's representative does not apply the presumption correctly because, under the facts of this case, the Veteran's claim must be denied even if the presumption of soundness has not been rebutted.  See Gilbert v. Shinseki, 749 F.3d 1370, 1373 (Fed. Cir. 2014) ("As we explained in Holton v. Shinseki, 'the presumption of soundness relates to the second element required to establish a right to disability compensation - the showing of in-service incurrence or aggravation of a disease or injury.' 557 F.3d 1362, 1367 (Fed. Cir. 2009).  The presumption of soundness does not relate to the nexus requirement.")  "The 'presumption of sound condition' addresses the situation where a question arises whether a veteran's medical problems that arose during service existed before he joined the armed forces and, therefore, were not incurred 'in line of duty.'"  Dye v. Mansfield, 504 F.3d 1289, 1293 (Fed. Cir. 2007).  

As the Board has explained, it is clear that the Veteran did incur an in-service injury.  It is also clear that he currently has a back disability.  The presumption of soundness operates to protect him from a denial of his claim on the grounds that his current disability pre-existed service.  But the presumption does not authorize the Board to grant his claim unless the evidence also establishes, to at least an equipoise standard, that his current disability is related to his in-service injury.  See Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012) ("As the Court explained above, regardless of whether the Board erred in applying the presumption of soundness, a veteran must still demonstrate a nexus between his current disability and service.")  Significantly, a chronic back disability is not shown during either period of service, and as such, this presumption does not apply.

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for lumbosacral degenerative disc disease, claimed as chipped L-5 vertebrae and hematoma of the left tailbone is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


